BROWN, District Judge.
Chapter 21 of the Civil Code of Alaska provides for the incorporation of towns and enumerates the powers of the common councils elected therein, and section 627 thereof reads:
“That the * * * common council shall have and exercise the following powers:
“Fourth. To provide for the location, construction, and maintenance of the necessary streets, alleys, crossings, sidewalks, sewers, and wharves. * * *
“Sixth. To provide for fire protection, water supply, lights, wharfage, public health, and police protection, and the relief of the destitute and indigent. * * *
“Fourteenth. To take such action by ordinance, resolution, or otherwise, as may be necessary to protect and preserve the lives, the health, the'safety, and the well-being of the people in the town and to publish all ordinances.”
It cannot be doubted that incorporated towns in Alaska have all of the usual powers of control over their streets, including the right to grant franchises for lighting, water supply, etc., and to fix the terms thereof, and regulate the conduct of such utilities.
There is nothing in the record in this case as to any franchise ever having been granted appellant, so it will be assumed that it is rightfully carrying on its said business and is subject to all reasonable and proper regulations by the municipality, and whatever taxation the legislative power has authorized.
Appellant is subject to a municipal tax upon its tangible property of not exceeding two per cent, per annum to be levied by the common council. Subdivision 9, § 627, Comp. Laws.
It is also- liable for the payment of $50 per annum under chapter 44 of the Code of Criminal Procedure of Alaska, for *54a license tax, which said tax goes into the municipal treasury for municipal purposes.
The power to impose taxes is vested exclusively in the legislative department of government, and cannot be exercised except in pursuance of its authority. 37 Cyc. p. 724.
There is no power delegated to the municipal corporations of Alaska to tax property within the corporate limits, except as hereinbefore cited.
While the common council would have the right upon granting a franchise to a corporation to supply water to the town, to impose such terms as might be agreed upon, or as might be reasonable, and would have the further right in the exercise of its police power to compel the service corporation to keep its poles, tracks, pipes, or other equipment in a safe and proper condition, it has no right to impose a tax for revenue purposes except such as it is expressly authorized to levy and collect by the legislative power creating it.
From the language employed in the said Ordinance No. 15 the tax is attempted to be imposed “as a monthly license fee for the use and occupation of the streets and alleys” of the town of Seward.
The defendant company already is required to pay one license tax or fee under the federal law above cited, and this attempt of the town to impose a second license fee amounts to double taxation in my opinion, and if sustained would enable the town council to increase it at will and thus confiscate the property of the defendant.
I am forced to the conclusion that there is no authority of law empowering the town of Seward to require the payment of such license tax or fee, and the judgment of the municipal court of Seward will therefore be reversed, at the cost of the appellee. .